Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 14 February 1784
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Gentlemen
          The Hague Feb. 14. 1784
        
        I have just received your Letter of Yesterday, as I Suppose, tho without a Date and have maturely considered its Contents. I have weighed your Reasons and considered your Advice, and upon the whole, I think it most prudent to agree, upon the Terms you propose, the Undertakers engaging for a Million, but yet I would pray you to endeavour to perswade them to engage for at least fourteen hundred Thousand Guilders, as this will cover all the Bills already drawn, which you have received Advice of. I will not insist finally however, for more than a Million if you cannot obtain an Engagement for more.
        It is painfull to me, to agree to Such high Terms I own, because, I know that great Numbers of People in America will blame me for it, and think that I had better have suffered the Bills to go back protested. it is my Duty however, to do, the best I can, and between two Evils to choose the least, upon which Principle it is that I agree with you in sentiment and follow your Advice upon this occasion.
      